Citation Nr: 0630855	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee, to include restoration 
of a 20 percent rating.  

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.  

4.  Entitlement to a rating in excess of 20 percent for 
internal derangement of the left knee with instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A video conference hearing was held in July 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  In addition, the 
veteran submitted additional evidence following the hearing 
and waived his right to have that evidence initially 
considered by the RO.  


FINDINGS OF FACT

1.  Rheumatoid arthritis was not present within the first 
post-service year and it is not etiologically related to the 
veteran's service or a service-connected disability.  

2.  The traumatic arthritis of the veteran's left knee is 
manifested by limitation of motion; the limitation of 
extension most nearly approximates limitation to 15 degrees 
and the limitation of flexion most nearly approximates 
limitation to 45 degrees.  

3.  The traumatic arthritis of the veteran's right knee is 
manifested by limitation of motion; the limitation of 
extension most nearly approximates limitation to 15 degrees 
and the limitation of flexion most nearly approximates 
limitation to 45 degrees.  

4.  The instability of the veteran's left knee more nearly 
moderate than severe.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active duty, its incurrence or aggravation during active duty 
may not be presumed, and it is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).  

2.  The criteria for restoration of a 20 percent rating for 
traumatic arthritis of the right knee with limitation of 
extension have been met, but the criteria for a rating in 
excess of 20 percent have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2006).  /

3.  The criteria for a separate rating of 10 percent, but not 
higher, for traumatic arthritis of the right knee with 
limitation of flexion have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).

4.  The criteria for a 20 percent rating, but not higher, for 
traumatic arthritis of the left knee with limitation of 
extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (2006).  



5.  The criteria for a separate rating of 10 percent, but not 
higher, for traumatic arthritis of the left knee with 
limitation of flexion have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).  

6.  The criteria for a rating in excess of 20 percent for 
internal derangement of the left knee with instability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence mailed in 
October 2003, prior to the initial adjudication of the 
claims, the RO provided the veteran with VCAA notice.  
Although the RO did not specifically request the veteran to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the effective-date element of any 
of the claims or the disability-rating element of the service 
connection claim, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board has determined that service connection is not 
warranted for rheumatoid arthritis.  Consequently, no 
disability rating or effective date for service connection 
will be assigned for this disability.  The Board has also 
determined that an increased rating is not warranted for 
internal derangement of the veteran's left knee with 
instability.  Consequently, no effective date will be 
assigned for an increased rating for this disability.  
Therefore, the failure to provide notice with respect to all 
elements of these claims was no more than harmless error.  

The Board has determined that the 20 percent rating for 
limitation of extension of the veteran's right knee should be 
restored from the effective date of the reduction because the 
requirements for reducing the evaluation were not met.  Since 
this determination is entirely in the veteran's favor, there 
clearly is no prejudice to him.  

The Board has also determined that a separate 10 percent 
rating is warranted for traumatic arthritis of the veteran's 
right knee based on limitation of flexion and that the 
traumatic arthritis of his left knee warrants a rating of 20 
percent for limitation of extension and a 10 percent rating 
for limitation of flexion.  The effective date elements of 
these claims are not currently before the Board.  In 
addition, the originating agency will have the opportunity to 
provide the veteran with notice concerning the effective-date 
element of the claims before it assigns the effective dates 
for the increases granted in this decision.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  In addition, 
the veteran was afforded VA examinations in connection with 
his claims.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.  

The Board acknowledges that no VA medical opinion addressing 
the etiology of the veteran's rheumatoid arthritis has been 
obtained; however, the Board has determined that no such 
opinion is required in this case because the medical evidence 
currently of record is sufficient to decide the claim, there 
is no indication in the medical evidence of record that the 
disability is etiologically related to service or service-
connected disability, and there is no reasonable possibility 
that such an opinion would substantiate the claim.

Accordingly, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Analysis

The service medical records are negative for evidence of 
rheumatoid arthritis, as is the medical evidence for many 
years following the veteran's discharge from service.  
Although the record reflects that the veteran has been 
followed by VA for rheumatoid arthritis in recent years, 
there is no medical evidence of a nexus between this disorder 
and the veteran's active duty or any service-connected 
disabilities.

The evidence of a nexus between the veteran's rheumatoid 
arthritis and his military service or his service-connected 
disabilities is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


III.  Rating Claims

Factual Background

A November 2003 VA X-ray study of the knees notes that there 
were bulky bilateral joint effusions in the suprapatellar 
bursa position which raised the question of arthritides other 
than osteoarthritis, possibly rheumatoid.  

A December 2003 VA physical therapy record shows that the 
veteran was seen reporting that his left knee gave way and 
now his right knee was "wearing out."  It was noted that 
his ability to sit, stand, walk, squat, run, and rise from a 
chair were all impaired.  The examiner noted an antalgic gait 
with marked valgus of the left knee.  Range of motion testing 
showed knee flexion of 95 degrees on the right and 90 degrees 
on the left.  Right knee extension was limited to 15 degrees 
on the left and right.  Anterior instability of the left knee 
was noted.  On palpation bogginess and tenderness over both 
patellae were noted.  Catching pain on the left with active 
range of motion was also noted.  The diagnostic assessment 
was severe osteoarthritis of both knees, left greater than 
right.  

On VA examination in January 2004, the veteran complained of 
increased knee pain since his last evaluation.  He said that 
his left knee gave way and gave out fairly regularly.  He 
used bilateral Lofstrand crutches for ambulation.  He said 
that he was able to walk about a quarter of a mile with 
crutches and only about 20 feet without the crutches.  He 
said that his knees regularly swelled, popped and clicked.  
He had difficulty doing any kind of home or yard work 
activities.  Physical examination of his knees revealed an 
antalgic, slow gait requiring crutches.  He had range of 
motion from 10 degrees short of full extension to 90 degrees 
of flexion, bilaterally with crepitation on range of motion.  
He had pain and crepitation with this range of motion and 
significant pain at the extremes of motion.  He had slightly 
increased laxity to anterior drawer, bilaterally, but was 
stable to varus and valgus stress posteriorly.  Positive 
effusion, bilaterally, was also shown.  Palpable osteophytes 
and crepitation within the knee joint, with pain on patellar 
grind and significant patellofemoral crepitation were noted.  
Quadriceps strength and hamstring strength were 4-/5.  It was 
noted that X-ray studies conducted in November 2003 revealed 
severe degenerative joint disease, bilaterally, with 
essentially bone on bone changes in all three compartments, 
worse on the right than on the left.  The diagnostic 
impression was severe, bilateral knee degenerative joint 
disease with limitations as described above including 
weakness, loss of range of motion and giving way.  

A private orthopedic record dated in January 2004 notes that 
the veteran had obvious and significant boney deformities in 
his knees.  He walked with a marked limp and used a cane.  
The had more boney deformities palpable in the right knee 
than the left.  He had incomplete extension in both knees.  
He was able to flex both knees to about 100 degrees.  They 
were stable.  There was a lot of crepitation in both knees.  
Radiographs showed advanced arthritic changes in all three 
compartments in both knees.  His right knee was worse than 
his left.  The diagnostic impression included osteoarthritis 
in both knees, probably post-traumatic as well as from gout.  
The examiner stated that the veteran was not a good candidate 
for surgery at this point due to other disorders; however, at 
some point, he may have to have a total knee replacement for 
pain relief.  The doctor noted that the veteran had end stage 
arthritis in both knees.  

Based on the foregoing evidence, the RO reduced the 
evaluation for traumatic arthritis of the right knee with 
limitation of extension to 10 percent, effective October 22, 
2003, and granted a separate 10 percent rating for internal 
derangement of the right knee with instability, effective 
October 22, 2003.  It also continued a 20 percent rating for 
internal derangement of the left knee with instability and a 
10 percent rating for traumatic arthritis of the left knee.

A March 2005 VA urgent care record notes that the veteran 
injured his right leg after a fall.  In April 2005, it was 
noted that he was diagnosed with a right supracondylar femur 
fracture.  He underwent an open reduction and internal 
fixation of the right supracondylar femur fracture.  

The veteran was afforded a personal video conference hearing 
before the undersigned Veterans Law Judge in July 2005.  The 
veteran testified that rheumatoid arthritis was diagnosed 
many years after his service discharge.  Upon additional 
questioning, the veteran suggested that he currently had 
rheumatoid arthritis as secondary to the traumatic arthritis 
in the knees.  It was noted that the veteran had pain with 
walking and was currently in a wheelchair, due to the recent 
femur fracture.  He said that prior to the femur injury, he 
was only able to ambulate 30 feet and had significant pain 
with standing or sitting.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Analysis

In this case, the Board notes that a December 2003 VA 
physical therapy record notes that extension of both knees 
was limited to 15 degrees.  Although the VA examination in 
January 2004 disclosed that extension in both knees was only 
limited to 10 degrees, the examiner also noted that the 
veteran had pain throughout the range of motion and that 
there was additional functional impairment due to weakness.  
Therefore, in the Board's opinion, when all pertinent 
disability factors are considered, the limitation of 
extension of both knees most nearly approximates limitation 
to 15 degrees.  Therefore, the Board concludes that 
restoration of the 20 percent rating for traumatic arthritis 
of the veteran's right knee with limitation of extension is 
warranted, and an increased rating of 20 percent is warranted 
for traumatic arthritis of the left knee with limitation of 
extension.  

Moreover, although it was noted in December 2003 that flexion 
was to 90 degrees on the left and 95 degrees on the right, 
and noted in January 2004 that flexion of both knees was to 
90 degrees, the January 2004 examiner noted that there was 
pain throughout the range of motion and that there was 
additional functional impairment due to weakness.  Therefore, 
in the Board's opinion, when all pertinent disability factors 
are considered, the veteran does have limitation of flexion 
of each knee to 45 degrees, as required for a separate 10 
percent rating for each knee.   

Based upon the demonstrated ranges of knee motions, the Board 
has concluded that neither the veteran's right knee arthritis 
nor his left knee arthritis has limitation of extension that 
more nearly approximates the criteria for a 30 percent rating 
or limitation of flexion that more nearly approximates the 
criteria for 20 percent rating.  

With respect to the internal derangement of the veteran's 
left knee with instability, the Board notes that only slight 
laxity was found on anterior drawer testing in January 2004.  
Otherwise, the knee was stable.  In fact, there is no medical 
evidence of more than moderate lateral instability or 
recurrent subluxation.  Therefore, the Board concludes that 
this disability does not warrant more than the assigned 
evaluation of 20 percent. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis for granting more 
than what the Board has already determined is warranted.  In 
particular, the Board notes that although the veteran has 
sufficient functional impairment to justify a 20 percent 
rating under Diagnostic Code 5258, a rating under Diagnostic 
Code 5258 is prohibited by 38 C.F.R. § 4.14 because the 
impairment contemplated by Diagnostic Code 5258 is not 
separate and distinct from that contemplated by the ratings 
for limitation of motion.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his knee disabilities and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from any of the disabilities would be in excess of 
that contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra- 
schedular consideration is not in order.  


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.  

Entitlement to restoration of a 20 percent rating for 
traumatic arthritis of the right knee with limitation of 
extension is granted from the effective date of the 
reduction, subject to the criteria governing the awards of 
monetary benefits.  

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the right knee with limitation of extension is 
denied.

Entitlement to a 20 percent rating for traumatic arthritis of 
the left knee with limitation of extension is granted, 
subject to the criteria governing the awards of monetary 
benefits.  

Entitlement to a separate 10 percent rating for traumatic 
arthritis of the right knee with limitation of flexion is 
granted, subject to the criteria governing the awards of 
monetary benefits.

Entitlement to a separate 10 percent rating for traumatic 
arthritis of the left knee with limitation of flexion is 
granted, subject to the criteria governing the awards of 
monetary benefits.

Entitlement to a rating in excess of 20 percent for internal 
derangement of the left knee with instability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


